DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to because of the reference to “claim 1” (at page 3, line 8) should be removed, since claimed subject matter changes.  Appropriate correction is required.
Claim Objections
Claims 15 and 22 are objected to because of the following informalities:  
In claim 15, “an” (at line 2) should be changed to --one--, since the claim later recites “said at least one” (at line 6).
In claim 22, --gas-- should be inserted after “make-up synthesis” (at line 6).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the recitation of “said steam condenser” (at lines 5-6), which is drawn to only a single steam condenser, renders the claim indefinite because the claim sets forth “at least one steam condenser” (at lines 3-4), which is drawn to a single steam condenser or a plurality of steam condensers.
	Regarding claim 17, the relationship between “the steam” (at line 2) and the previously recited “at least part of a steam flow” in claim 15 (at line 5) is unclear. 
	Regarding claim 23, it is unclear as to the additional structural limitation(s) Applicant is attempting to recite by, “is used for refrigeration of said make-up synthesis gas, said ammonia-containing product, or said process air”. The limitation appears to be drawn to an intended use of the at least one absorption refrigeration unit, which does not impart further patentable weight in an apparatus claim.  See MPEP §2114.
	Regarding claim 24, it is unclear as to the additional structural limitation(s) Applicant attempting to recite by, “which is suitable for the synthesis of methanol”.  The limitation appears to be drawn to an intended use of the chemical plant, which does not impart further patentable weight in an apparatus claim.
	Regarding claim 26, the recitations of “the steam condenser” (at line 2) and “the condenser” (at line 4), which are each drawn to only a single steam condenser, render the claim indefinite because claim 25 sets forth “at least one steam condenser” (at line 3), which is drawn to a single steam condenser or a plurality of steam condensers.
	Regarding claim 27, the recitations of “the steam condenser” (at line 2) and “said steam condenser” (at line 3), which are each drawn to only a single steam condenser, render the claim indefinite because claim 25 sets forth “at least one steam condenser” (at line 3), which is drawn to a single steam condenser or a plurality of steam condensers.
	Claims 16 and 18-22 are also rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 18-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2011/0056219) in view of Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644).
	Regarding claim 15, Avery et al. discloses a chemical plant (see FIG. 1; paragraphs [0015]-[0026]; i.e., a combined cycle plant including one or more gas turbines matched to a steam turbine and other steam sources, such as fired boiler process units, see paragraph [0004]) comprising:
a refrigeration system including at least one adsorption refrigeration unit (i.e., an adsorption chiller system 12 including an adsorption chiller 40; see also FIG. 2);
a steam system including one or more steam producers (i.e., a source of steam 14; see paragraph [0017]), steam users (i.e., steam turbines 10 including a high-pressure turbine 17, an intermediate-pressure turbine 20, and a low-pressure turbine 23; paragraph [0016]), and at least one steam condenser (i.e., a condenser 15); and
a heat exchanger (i.e., a chiller heat exchanger 36) arranged to intercept at least part of a steam flow (i.e., exhaust steam through outlets 25, 26) directed to said steam condenser 15, said heat exchanger 36 transferring heat to a working fluid of said at least one adsorption refrigeration unit (i.e., heat is transferred to a substance comprising a working pair of the adsorption chiller 40, e.g., a silica gel-water working pair, via a heated fluid 38 produced at the chiller heat exchanger 36) to provide at least part of a heat input required for operation of said refrigeration system.
	Avery et al. (at paragraph [0022]) discloses that the working fluid preferably comprises a silica gel-water working pair.  Avery et al., however, also discloses,
“Adsorption chillers may also utilize other substances as the working pair, such as water and zeolite, ammonia and water, hydrogen and certain metal hydrides, activated carbon and a number of fluids, are a few of the available working pairs.” (with emphasis added).
	As recognized by one of skill in the art, a refrigeration unit which uses ammonia and water as the working fluid is known as an absorption refrigeration unit (see Coker at page 631, under “Types of Refrigeration Systems”; also, page 644, under the heading “Absorption Refrigeration”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a working fluid comprising ammonia and water for the working fluid of the refrigeration unit in the chemical plant of Avery et al., so that the refrigeration unit defines an absorption refrigeration unit, because such working fluid was specifically disclosed as a suitable working fluid for the refrigeration unit.
	Regarding claims 18 and 19, the chemical plant of Avery et al. meets the claims because the recitation of a specific temperature range for the steam at an inlet of the heat exchanger is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claims.  See MPEP §§ 2114, 2115.
	Regarding claim 20, Avery et al. discloses that the working fluid of the at least one absorption refrigeration unit may include a binary solution of a refrigerant and an absorbent (i.e., a working pair comprising ammonia and water; see paragraph [0022]).
	Regarding claim 21, Avery et al. (at paragraph [0022]) discloses that other working fluids may be used, but fails to disclose a working fluid that specifically comprises a binary solution including lithium bromide and water.
	Coker, however, discloses that, “The two most common industrial absorption-type refrigeration systems are (1) aqua-ammonia and (2) lithium bromide-water,” (see page 644, under the heading “Absorption Refrigeration”).  Coker further discloses that the selection of a particular working fluid for the refrigeration unit will depend on given temperature level and heat load requirements; wherein, when temperature levels greater than 0 °C are required, a lithium bromide solution is appropriate, and when temperature levels between -1.1 °C and -40 °C are required, an ammonia and water working fluid is appropriate (see page 631, under the heading “1. Temperature Level of Evaporating Refrigerant”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively select a binary solution including lithium bromide and water for the working fluid of the at least one absorption refrigeration unit in the chemical plant of Avery et al., on the basis of suitability for the temperature level and heat load requirements of the chemical plant, because a lithium bromide and water-based absorption refrigeration unit was considered one of the two most common types of absorption refrigeration units in use, and a lithium bromide and water working fluid would have been appropriate when temperature levels greater than 0 °C are required, as taught by Coker.
	Regarding claim 25, Avery et al. discloses a chemical plant (see FIG. 1; paragraphs [0015]-[0026]; i.e., a combined cycle plant including one or more gas turbines matched to a steam turbine and other steam sources, such as fired boiler process units, see paragraph [0004]) including a refrigeration system (i.e., an adsorption chiller system 12; see also FIG. 2) and a steam system including one or more steam producers (i.e., a source of steam 14; see paragraph [0017]), steam users (i.e., steam turbines 10 including a high-pressure turbine 17, an intermediate-pressure turbine 20, and a low-pressure turbine 23; paragraph [0016]), and at least one steam condenser (i.e., condenser 15).  Avery et al. further discloses a method for revamping said plant, wherein the method comprises:
	Installing an adsorption refrigeration unit (i.e., an adsorption chiller 40) to said refrigeration system 12; and
	Installing a heat exchanger (i.e., a chiller heat exchanger 36) arranged to intercept at least a part of a steam flow (i.e., exhaust steam through outlets 25, 26) directed to said at least one steam condenser 15 (see paragraphs [0020]-[0021]);
	wherein said heat exchanger 36 transfers heat to a working fluid of the adsorption refrigeration unit (i.e., heat is transferred to a substance comprising a working pair of the adsorption chiller 40, e.g., a silica gel-water working pair, via a heated fluid 38 produced at the chiller heat exchanger 36) to provide at least part of a heat input required for operation of the refrigeration system 12.
Avery et al. (at paragraph [0022]) discloses that the working fluid preferably comprises a silica gel-water working pair.  Avery et al., however, also discloses,
“Adsorption chillers may also utilize other substances as the working pair, such as water and zeolite, ammonia and water, hydrogen and certain metal hydrides, activated carbon and a number of fluids, are a few of the available working pairs.” (with emphasis added).
	As recognized by one of skill in the art, a refrigeration unit which uses ammonia and water as the working fluid is known as an absorption refrigeration unit (see Coker at page 631, under “Types of Refrigeration Systems”; also, page 644, under the heading “Absorption Refrigeration”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a working fluid comprising ammonia and water for the working fluid of the refrigeration unit in the revamping method of Avery et al., so that the refrigeration unit defines an absorption refrigeration unit, because such working fluid was specifically disclosed as a suitable working fluid for the refrigeration unit.
	Regarding claims 26 and 27, Avery et al. (see paragraph [0021]) discloses that the method comprises installing the heat exchanger 36 at a location that is between the existing steam users (i.e., steam turbines 10) and the existing steam condenser 15.  As shown in FIG. 1, a steam duct (i.e., the duct connecting an exhaust steam outlet 25, 26 to an inlet of the heat exchanger 36) directs steam from the steam users 10 to the heat exchanger, and the heat exchanger 36 is located in proximity to the steam condenser 15.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to either: i) remove a steam duct originally directed to the steam condenser 15, install a new steam duct of smaller length, and install the heat exchanger 36 between the newly installed steam duct and the steam condenser 15; or ii) remove a portion of a steam duct directed to the steam condenser 15, said portion being in proximity to the steam condenser 15, and install the heat exchanger 36 in the place of said removed portion, in the revamping method of Avery et al. because such steps would have been evident to a mechanical engineer in the art for enabling the disclosed installation of the heat exchanger 36 at its required location between the existing steam users 10 and the existing steam condenser 15, with the heat exchanger 36 being positioned in proximity to the existing steam condenser 15 (see FIG. 1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2011/0056219) in view of Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claim 15 above, and further in view of Yoshimura et al. (JP 2000-283660).
Avery et al. (FIG. 1) does not specifically disclose that the heat exchanger 36 is fitted within a steam duct directed to the at least one steam condenser 15.
	Yoshimura et al. discloses an apparatus (see FIG. 1-9) comprising a steam user (i.e., steam turbine 19); at least one steam condenser (i.e., the region comprising tube groups 22 including heat exchange tubes 21, on which steam is condensed); and a heat exchanger (i.e., a low pressure feed water heater 20) arranged to intercept at least part of a steam flow (i.e., from exhaust part 24 of the steam turbine 19) directed to the steam condenser; said heat exchanger 20 being fitted within a steam duct (i.e., a duct defined by the upper portion of the body 18) directed to the at least one steam condenser 21,22.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fit the heat exchanger within a steam duct directed to the at least one steam condenser, in the manner taught by Yoshimura et al., in the chemical plant of Avery et al. because such construction would improve the flow of steam to the steam condenser via the heat exchanger and suppress a pressure loss in the steam exhausted from the steam user (steam turbine), thereby improving the condensing performance and power generation efficiency (see paragraphs [0010]-[0014]).
Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2011/0056219) in view of Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claims 15 and 25 above, and further in view of Sanada et al. (JP 05-045019).
Avery et al. discloses that the heat exchanger 36 may be any type of conventional heat exchanger, such as a shell and tube heat exchanger (see paragraph [0020]).  Avery et al. also discloses that a heated fluid 38, such as heated water or other heated fluids, may be produced by the heat exchanger for heating the working fluid of the refrigeration unit (see paragraph [0020]).  Avery et al., however, fails to disclose that the heat exchanger 36 includes a coil or tube bundle internally traversed by the working fluid, wherein the heat exchanger includes an inlet and an outlet for the working fluid.
Sanada et al. discloses an apparatus (see FIG. 1; translation) comprising: a refrigeration system including an absorption refrigeration unit (i.e., an absorption refrigerating machine including an absorber 21; see paragraph [0007]); a steam system (see paragraph [0006]) including a steam producer (i.e., a boiler 1 for generating high pressure steam), a steam user (i.e., a steam turbine 2 which converts steam energy into power energy), and a steam condenser (i.e., condenser 4); and a heat exchanger 5 (see paragraph [0007]) arranged capture heat from the steam exhausted from the steam user; said heat exchanger 5 transferring heat to a working fluid of the at least one absorption refrigeration unit (i.e., a working fluid comprising a LiBr solution 22 from the absorber 21, fed by a solution pump 24 to the heat exchanger 5) to provide at least part of a heat input required for operation of the refrigeration system; said heat exchanger 5 including a coil/tube having an inlet and an outlet for the working fluid 22.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger in the chemical plant/revamping method of Avery et al. to comprise a coil or tube bundle having an inlet and an outlet for a flow of the working fluid, in the manner taught by Sanada et al., because flowing the working fluid through the heat exchanger would allow for a reduction in the size of a heat exchanger portion of a regenerator in the refrigeration system and also improve the efficiency of the system (see paragraph [0011]).
Claims 15, 18-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644).
Pinto discloses a chemical plant suitable for synthesis of ammonia (see Figure), said chemical plant comprising a front-end section (i.e., an upstream section including a reforming furnace including a reformer tube 22 and a secondary reformer 28) for generation of a make-up synthesis gas; and a synthesis section (i.e., a downstream section including ammonia synthesis reactors 78 and 84) for conversion of the make-up synthesis gas into an ammonia-containing product; wherein the generation of the make-up synthesis gas takes place by reforming of a hydrocarbon feedstock (i.e., natural gas, through line 25), and said reforming take place in a presence of process air (i.e., air supplied at line 112 to the secondary reformer 28).  Pinto further discloses that the chemical plant comprises a steam system (see column 9, line 56 to column 10, line 20) including one or more steam producers (i.e., boilers 30, 36, 50 connected to a steam drum 100), steam users (i.e., steam turbines 104, 114, 118), and at least one steam condenser (i.e., means for producing the condensate (not shown) to be recovered and de-aerated for use as boiler feed water; see column 10, lines 14-20).  Pinto further discloses that the chemical plant comprises process units that require cooling/refrigeration, including units for cooling the make-up synthesis gas (i.e., for conducting cryogenic fractionation at unit 73, see column 9, lines 17-24), and units for cooling the ammonia-containing product (i.e., cooling stages (not shown) for cooling the reacted gas containing ammonia, and condensation of the overhead in a distillation plant (not shown); see column 9, lines 42-55).
Pinto fails to disclose a refrigeration system including at least one absorption refrigeration unit; or that the chemical plant further comprises a heat exchanger arranged to intercept at least part of a steam flow directed to said steam condenser, said heat exchanger transferring heat to a working fluid of said at least one absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
Pinto also fails to disclose a method of revamping said chemical plant, wherein the method comprises installing an absorption refrigeration unit to a refrigeration system; and installing a heat exchanger arranged to intercept at least a part of the steam flow directed to the at least one steam condenser; said heat exchanger transferring heat to a working fluid of the absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
	However, the claimed features/method are taught by Avery et al. and Coker.  The same comments with respect to Avery et al. and Coker apply (see item 6 of the Office action).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a refrigeration system including at least one absorption refrigeration unit; and a heat exchanger arranged to intercept at least part of a steam flow directed to said steam condenser, said heat exchanger transferring heat to a working fluid of said at least one absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system, in the chemical plant of Pinto because the provision of the heat exchanger, at a location intermediate the steam users and the at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users (steam turbines) to be used as heat input to the refrigeration system, for producing a product (cold water) that can be used for industrial process cooling, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
	Addtionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to revamp the chemical plant of Pinto according to the method of Avery et al. because the provision of the heat exchanger, between the existing steam users (steam turbines) and the existing at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users to be used as a heat input to the refrigeration system, for producing a product (cold water) that can be used for industrial process cooling, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claim 15 above, and further in view of Yoshimura et al. (JP 2000-283660).
Avery et al. (FIG. 1) does not specifically disclose that the heat exchanger 36 is fitted within a steam duct directed to the at least one steam condenser 15.
	However, the claimed feature is taught by Yoshimura et al.  The same comments with respect to Yoshimura et al. apply (see item 7 of the Office action).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fit the heat exchanger within a steam duct directed to the at least one steam condenser, in the manner taught by Yoshimura et al., in the modified chemical plant of Pinto et al. because such construction would improve the flow of steam to the condenser via the heat exchanger and suppress the pressure loss in the steam exhausted from the steam user (steam turbine), thereby improving the condensing performance and power generation efficiency (see paragraphs [0010]-[0014]).
Claim 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto (US 4,213,954) in view of Avery et al. (US 2011/0056219) in view of Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claims 15 and 25 above, and further in view of Sanada et al. (JP 05-045019).
Avery et al. discloses that the heat exchanger 36 may be any type of conventional heat exchanger, such as a shell and tube heat exchanger (see paragraph [0020]).  Avery et al. also discloses that a heated fluid 38, such as heated water or other heated fluids, may be produced by the heat exchanger (see paragraph [0020]).  Avery et al., however, fails to disclose that the heat exchanger 36 includes a coil or tube bundle internally traversed by the working fluid, wherein the heat exchanger includes an inlet and an outlet for the working fluid.
The claimed feature is taught by Sanada et al.  The same comments with respect to Sanada et al. apply (see item 8 of the Office action).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger in the revamped chemical plant of Pinto to comprise a coil or tube bundle having an inlet and an outlet for a flow of the working fluid, in the manner taught by Sanada et al., because flowing the working fluid through the heat exchanger would allow for a reduction in the size of a heat exchanger portion of a regenerator in the refrigeration system and improve the efficiency of the system (see paragraph [0011]).
Claims 15, 18-21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644).
Bauer et al. discloses a chemical plant (see FIG. 1-5) which is suitable for the synthesis of methanol (i.e., at a CH3OH synthesis reactor, FIG. 2), said chemical plant comprising a steam system including one or more steam producers (i.e., steam generators 12, FIG. 1; steam generation E, FIG. 3; a gas heated steam boiler, FIG. 5), steam users (i.e., turbines 14, FIG. 1; turbine & generator, FIG. 5), and at least one steam condenser (i.e., condensers, shown but not labeled, respectively downstream of the turbines 14, FIG. 1; the condensate being returned to the steam producer, FIG. 1 and 5).  Bauer et al. further discloses that the chemical plant comprises a refrigeration system (i.e., refrigerating machines; see page 2, lines 113-118) and process units that require cooling or refrigeration (e.g., cooling water for indirect condensation stages, see page 2, lines 21-30; refrigeration for splitting gas from the Rectisol plant, operating at around 100 °K, see page 2, lines 75-79; condensation A, FIG. 3).
	Bauer et al. fails to disclose that the refrigeration system includes at least one absorption refrigeration unit; or that the chemical plant further comprises a heat exchanger arranged to intercept at least part of a steam flow directed to said steam condenser, said heat exchanger transferring heat to a working fluid of said at least one absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
Bauer et al. also fails to disclose a method of revamping said chemical plant, wherein the method comprises installing an absorption refrigeration unit to the refrigeration system; and installing a heat exchanger arranged to intercept at least a part of the steam flow directed to the at least one steam condenser; said heat exchanger transferring heat to a working fluid of the absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system.
	The claimed features/method are taught by Avery et al. and Coker.  The same comments with respect to Avery et al. and Coker apply (see item 6 of the Office action).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a refrigeration system including at least one absorption refrigeration unit; and a heat exchanger arranged to intercept at least part of a steam flow directed to said steam condenser, said heat exchanger transferring heat to a working fluid of said at least one absorption refrigeration unit to provide at least part of a heat input required for operation of the refrigeration system, in the chemical plant of Bauer et al. because the provision of the heat exchanger, at a location intermediate the steam users (steam turbines) and the at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users to be used as heat input to the refrigeration system, for producing a product (cold water) that can be used for industrial process cooling, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to revamp the chemical plant of Bauer et al. according to the method of Avery et al. because the provision of the heat exchanger, between the existing steam users (steam turbines) and the existing at least one steam condenser, would enable a portion or all of the exhausted steam that is currently expelled as waste from the steam users to be used as heat input to the refrigeration system, for producing a product (cold water) that can be used for industrial process cooling, as taught by Avery et al. (see, e.g., paragraphs [0002]-[0003]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claim 15 above, and further in view of Yoshimura et al. (JP 2000-283660).
Avery et al. (FIG. 1) does not specifically disclose that the heat exchanger 36 is fitted within a steam duct directed to the at least one steam condenser 15.
	The claimed feature is taught by Yoshimura et al.  The same comments with respect to Yoshimura et al. apply (see item 7 of the Office action).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to fit the heat exchanger within a steam duct directed to the at least one steam condenser, in the manner taught by Yoshimura et al., in the modified chemical plant of Bauer et al. because such construction would improve the flow of steam to the condenser via the heat exchanger and suppress a pressure loss in the steam exhausted from the steam user (steam turbine), thereby improving the condensing performance and power generation efficiency (see paragraphs [0010]-[0014]).
Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (GB 2015025 A) in view of Avery et al. (US 2011/0056219) and Coker (Ludwig’s Applied Process Design for Chemical and Petrochemical Plants, pages 631 and 644), as applied to claims 15 and 25 above, and in further view of Sanada et al. (JP 05-045019).
Avery et al. discloses that the heat exchanger 36 may be any conventional heat exchanger, such as a shell and tube heat exchanger (see paragraph [0020]).  Avery et al. also discloses that a heated fluid 38, such as heated water or other heated fluids, may be produced by the heat exchanger (see paragraph [0020]).  Avery et al., however, fails to disclose that the heat exchanger 36 includes a coil or tube bundle internally traversed by the working fluid, wherein the heat exchanger includes an inlet and an outlet for the working fluid.
The claimed feature is taught by Sanada et al.  The same comments with respect to Sanada et al. apply (see item 8 of the Office action).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat exchanger in the revamped chemical plant of Bauer et al. to comprise a coil or tube bundle having an inlet and an outlet for a flow of the working fluid, in the manner taught by Sanada et al., because flowing the working fluid through the heat exchanger would allow for a reduction in the size of a heat exchanger portion of a regenerator in the refrigeration system and improve the efficiency of the system (see paragraph [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774